Citation Nr: 1525613	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for epididymitis, and if so whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

3.  Entitlement to a rating in excess of 40 percent for diabetes mellitus with renal problems.

4.  Entitlement to a rating in excess of 30 percent for kidney stones.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Jeffrey Marion, Attorney at law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of two July 2010 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2013, the RO awarded separate 10 percent disability ratings for peripheral neuropathy of the lower extremities.  As the increase did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the RO awarded a total disability rating based on individual unemployability (TDIU), effective February 9, 2009.  Nonetheless, the claim for a TDIU remains on appeal as it is intertwined with the remanded issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

On August 26, 2013, the Veteran's representative raised the issue of entitlement to special monthly compensation.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision of May 2003, the RO denied the claim of service connection for a epididymitis on the basis that there was no evidence of current disability or an in-service disease or injury; the Veteran filed a timely notice of disagreement (NOD), but did not perfect the appeal after the RO issued a statement of the case (SOC) in April 2006.

2.  The additional evidence since the RO's decision in May 2003 is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Because new and material evidence was received since the original claim became final, the claim of service connection for epididymitis is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of service connection for epididymitis must be reopened in light of new and material evidence received after the original claim was previously denied.

Specifically, in a decision of May 2003, the RO denied the claim of service connection for epididymitis on the basis that there was no evidence of current disability or an in-service disease or injury.  The Veteran was notified of the decision and of his appellate rights, and he filed a timely NOD in June 2014, including submission of relevant service treatment records (STRs).  

In light of this filing, including the additional STRs, which would constitute new and material evidence under § 3.156(b), the RO issued a statement of the case (SOC) in April 2006, which reconsidered the original claim, including consideration of the additional records received.  See Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  The Veteran did not perfect his appeal of this issue by filing a substantive appeal within 60 days of the April 2006 SOC.  See 38 C.F.R. §§ 20.202, 20.302.  

In this regard, the Board notes that the Veteran filed a statement in June 2006, but expressly and solely addressing the RO's decision "pertaining to my back injuries."  With this submission, he included duplicate copies of his STRs.  Even upon a liberal reading, this statement does not pertain to the claimed epididymitis.

Because the RO reconsidered the original claim in the April 2006 SOC, but the Veteran did not perfect an appeal of that claim, the matter became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302; see also, Robinson, 557 F.3d at 1361; Beraud, 766 F.3d at 1405. 

Because the claim was denied without an appeal having been perfected, new and material evidence is required before the claim can be considered.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id.  at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

Here, the additional evidence received includes further medical records and his filed from the Social Security Administration (SSA), plus a VA examination conducted in February 2010.  Resolving reasonable doubt in the Veteran's favor, this newly submitted evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  Accordingly, the claim is reopened.  See Shade, 24 Vet. App. 110.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for epididymitis, the appeal to this extent is allowed, subject to further action as discussed herein below.


REMAND

A.  Epididymitis

Further medical development is needed to determine whether the Veteran's epididymitis is a congenital disorder or an acquired disorder.  VA examinations show that the Veteran has had a history of epididymitis since birth.  See VA examinations (Jan. 2006 & Feb. 2012).

If epididymitis is a congenital disorder, it is necessary to determine whether it is a congenital "disease" or "defect".  The terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (July 18, 1990).  

A congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress.  O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014).  The correct legal question is whether the disorder is capable of progression.  Id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  In defining what constitutes a "[c]ongenital or developmental defect," defects are "static conditions" that are "incapable" of "improvement or deterioration," whereas diseases are capable of such progression, as defined in VAOPGCPREC 67-90.  O'Bryan, 771 F.3d 1376.

If epididymitis is a congenital "disease," it is necessary to determine whether it was aggravated during service.  If epididymitis is a congenital "defect", it is necessary to determine whether it was subject to a superimposed disease or injury during service.  A congenital "defect" is not service connectable as it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c)(2014).  However, a congenital defect can be subject to superimposed disease or injury; if such a superimposed disease or injury occurs during military service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

If epididymitis was not congenital, but was an acquired condition, it is necessary to determine whether it was incurred or is otherwise related to the Veteran's military service.

B.  Diabetes mellitus, peripheral neuropathy, kidney stones and the lumbar spine

In 2009, the Veteran began receiving epidural injections in his lower back for pain.  From March 2012 to July 2012, he was hospitalized at the South Georgia Medical Center when an injection site became infected.  In July 2012, he was sent to Holly Hills nursing home, Valdosta, Georgia, where he was scarcely able to get out of bed until September 2012.  As of October 2012, he was only able to stand a few minutes or walk a few feet.  See VA treatment record (Oct. 3, 2012) (this record is saved in Virtual VA, as "CAPRI", dated Aug. 12, 2013).  The most recent evidence indicates that the Veteran remains in a nursing home.  See Substantive Appeal (Aug. 26, 2013).

First, the Veteran provided authorization and consent to release records of the above referenced treatment to VA in July 2013; however, they have yet to be associated with the claims file.  38 C.F.R. § 3.159 (c)(1) (2014).

Second, the Veteran's long term hospitalization suggests a material change in the severity of his disabilities.  Accordingly, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

Third, obtain complete VA treatment records from August 2013.  38 C.F.R. § 3.159 (c)(1).

The appeal for a TDIU is intertwined with the remanded matters.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from August 2013.

2.  Obtain complete treatment records from South Georgia Medical Center; Holly Hills nursing home, Valdosta, Georgia; as well as any other private treatment provider who has treated the Veteran's back, diabetes mellitus, or peripheral neuropathy since 2012.

Veteran provided authorization and consent to release these records to VA in July 2013.  If necessary, contact the Veteran and request any additional authorization and consent.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is asked to review all relevant information claims file, which is an electronic file at this time.  The examiner is to address each of the following questions:

(a)  Does the Veteran have epididymitis, and should it be classified as a congenital disease or a congenital defect?

In answering this question, the VA examiner is asked to assume that, for purposes of VA law, a congenital "disease" is one that is progressive in nature-it can worsen over time.  A congenital "defect" is a static condition that is incapable of improvement or deterioration.  The determinative question is whether the disorder is **capable** of progression.

(b)  If epididymitis is classified a congenital "defect", was it at least as likely as not (at least of equal medical probability) subject to a superimposed disease or injury during service and, if so, was there resultant disability?

(c)  If epididymitis is a congenital "disease," did it preexist the Veteran's service?    

(d) If preexisting any his service, did the disease worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease?  

How certain are you in your answers to questions (c) and (d)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(e)  If epididymitis is not a congenital disease or defect, is it at least as likely as not (at least of equal medical probability) that the condition was incurred in or otherwise caused by the Veteran's service?

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected lumbar spine disability.  

In doing so, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If there has been any change in his disability, when did that change occur?  

This should also include evaluation of the limitations and restrictions imposed by his disability on such work activities as interacting with customers/coworkers and using technology, plus such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is asked to identify the current severity of the Veteran's service-connected diabetes mellitus, kidney stones, and peripheral neuropathy.  

In doing so, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with each condition.  If there has been any change in his disability, when did that change occur?  

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  

6.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


